SUMMARY ORDER

Dennis Whitt appeals from the judgment of the United States District Court for the Northern District of New York (Suddaby, /.), sentencing him to 720 months of imprisonment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Whitt challenges the substantive reasonableness of his sentence. “We review a sentence for procedural and substantive reasonableness under a ‘deferential abuse-of-discretion standard.’ ” United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir.2014) (quoting Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007)). The district court did not abuse its discretion in imposing a below-Guidelines sentence that adequately accounted for the heinousness of Whitt’s actions.
For the foregoing reasons, and finding no merit in Whitt’s other arguments, we hereby AFFIRM the judgment of the district court.